Citation Nr: 0425507	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for heart disease for 
purposes of accrued benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1942 to July 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 decision by the RO 
which denied the issues currently on appeal.  A 
videoconference hearing before the undersigned member of the 
Board was held in May 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on November 
[redacted], 2002 is shown to have been the result of cardiac arrest 
due to cardiogenic shock.  
3.  The veteran's heart disease was first clinically 
demonstrated many years after service, and is not causally or 
etiologically related to his service-connected PTSD.  

4.  At the time of death, the veteran's service-connected 
disabilities included post-traumatic stress disorder (PTSD), 
rated 70 percent disabling, and scars on the 3rd and 4th 
fingers of the left hand, rated noncompensably disabling.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  

6.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.312, (2003).  

2.  For purposes of accrued benefits, the veteran's heart 
disease was not incurred in or aggravated by wartime service, 
and is not proximately due to, or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 
3.310 (2003); Allen v. Brown, 8 Vet. App. 374 (1995).  

3.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.322 (2003).  

4.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ 3500 (Chapter 35) lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a), 
3.807, 21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the appellant in January 2003, prior to 
the February 2003 adjudication of her claims.  Additionally, 
the appellant was provided with the law and regulations 
pertaining to VCAA in the June 2003 statement of the case, 
and testified at a videoconference hearing before the 
undersigned member of the Board in May 2004.  The appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided, and the veteran testified that 
she had no additional pertinent evidence to submit.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has sufficient notice of the type of information 
needed to support her claims and the evidence necessary to 
complete the application.  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

A claim of service connection for heart disease secondary to 
the service-connected PTSD was received from the veteran in 
June 2002.  

The veteran's service medical records are silent for any 
abnormalities or diagnosis of heart disease.  The veteran was 
medically discharged from service in July 1945 for anxiety 
hysteria due to combat stress.  

By rating action in August 1945, service connection was 
established for anxiety hysteria and a 50 percent evaluation 
was assigned, effective from July 22, 1945.  Following a fee 
basis VA examination in July 1946, the 50 percent rating was 
reduced to 30 percent, effective from November 11, 1946.  
Following a VA psychiatric examination in July 1948, the 
rating was reduced to 10 percent, effective from November 21, 
1948.  The 10 percent evaluation remained in effect until 
November 2001, when the RO assigned an increased rating to 70 
percent for PTSD (formerly anxiety reaction), based on the 
clinical findings from a July 2001 VA psychiatric 
examination.  The effective date of the award was February 
28, 2001, the date of receipt of the claim for increase.  

According to a medical history obtained from the veteran 
during private hospitalization in September 2002, his 
cardiovascular problems began around 1970 when he had the 
first of three myocardial infarctions; the other two were in 
1980 and 2000.  He had multi-vessel coronary artery bypass 
grafting in March 1980, three closed vein grafts, 
catheterization of the left main artery in August 2000, and 
left anterior descending circumflex stenting in August 2002.  

The veteran was admitted to a private hospital on November 
12, 2002 with shortness of breath and wheezing.  He was 
treated for asthma but subsequently developed chest pains and 
ST segment abnormalities.  Cardiac catheterization revealed 
left ascending descending artery with a proximal stent and 
mid 100 percent occlusion.  There was significant disease in 
a diagonal branch and diffuse disease in the LAD in the run 
off from the left internal mammary graft that was patent.  
Prior vein grafts and RCA, which were known to be occluded, 
were not reevaluated.  The veteran had severe left 
ventricular dysfunction with an ejection fracture of 25 
percent.  The circumflex lesion was stented without 
complication and the veteran was returned to ICU.  The 
following day, he developed pulmonary edema and was acidotic.  
He was aggressively resuscitated but his blood pressure 
became more hypotensive.  The veteran expired on November [redacted], 
2002.  

In December 2002, the appellant submitted information from 
The Merk Manual pertaining to cardiogenic shock.  Highlighted 
was a statement indicating that "mental status changes 
result from diminished cerebral blood flow, progressing from 
normal mentation through mild restlessness, agitation, then 
apathy to coma."

At a videoconference hearing before the undersigned member of 
the Board in May 2004, the appellant testified that the 
veteran had significant problems with depression and 
irritability related to his military service for many years 
and believed that the stress from his PTSD caused his heart 
disease which ultimately led to his demise.  She testified 
that the veteran's physician had told her that his heart 
disease could have been caused by his anxiety.  However, the 
physician died many years ago and she had not additional 
evidence to submit.  She also testified that the veteran lost 
his temper and was easily irritated over little things for 
many years, and that he had difficulty sleeping because of 
nightmares related to his war experiences.  


Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2003).  Additionally, secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability.  Allen v. Brown, 8 Vet. App. 374 
(1995).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2003).  

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in active service.  § 3.303(d) (2003).  

Cause of Death

The appellant contends, in essence, that the veteran's heart 
disease and subsequent death from cardiac arrest was caused 
or otherwise aggravated by the service-connected PTSD.  

At the time of death, the veteran was service-connected for 
PTSD, rated 70 percent disabling, and scars on the 3rd and 4th 
fingers of the left hand, rated noncompensably disabling.  

The appellant does not claim nor do the service medical 
records show any pertinent abnormalities or diagnosis of 
heart disease, including coronary artery disease in service, 
within a year thereafter, or for several decades after his 
discharge from service in 1945.  Thus, there is no basis upon 
which to conclude that his coronary artery disease was 
incurred in or aggravated during military service, including 
on a presumptive basis.  

The question remaining is whether his service-connected PTSD 
contributed substantially or materially to cause death.  In 
this regard, the Board notes that the appellant has not 
presented any evidence showing a relationship between the 
veteran's PTSD and his heart disease.  Although she testified 
that a treating physician had told her many years ago that 
the veteran's PTSD could have caused his heart disease, the 
physician had been deceased for many years and she had no 
statements or records from that physician which showed an 
etiological relationship.  The appellant, as a layperson, is 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The Board has reviewed the entire record, including the 
terminal hospital records and has not found any evidence 
suggesting that the veteran's anxiety or stress related to 
his PTSD played any role in contributing to his death.  In 
the absence of competent medical evidence showing a 
relationship between the veteran's PTSD and his death, the 
Board finds no basis for a favorable disposition of this 
appeal.  Accordingly, service connection for the cause of the 
veteran's death is denied.  

Accrued Benefits

The record reflects that, at the time of his death, the 
veteran had an appeal pending with VA for service connection 
for heart disease secondary to his PTSD.  Therefore, for the 
appellant to be entitled to accrued benefits, the evidence 
must reflect that the veteran was entitled to the benefits he 
was seeking on appeal at the time of his death.  Only the 
evidence that was of record on the date of the veteran's 
death is for consideration in determining whether the 
appellant is entitled to accrued benefits.  38 C.F.R. 
§ 3.1000(d)(4) (2003).  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disability proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, the veteran's service medical records do not 
show any abnormalities or diagnosis of heart disease, 
including coronary artery disease in service, within a year 
thereafter, or for several decades after his discharge from 
service in 1945.  Thus, there is no basis upon which to 
conclude that his heart disease was incurred in or aggravated 
during military service, including on a presumptive basis.  

The earliest indication of any heart problem was in 1970, 
when the veteran had the first of three myocardial 
infarctions; the first evidence of actual heart disease was 
in 1980, when he underwent CAD bypass surgery.  Although the 
appellant believes that the veteran's heart disease was 
caused or aggravated by his PTSD, she has not presented any 
competent medical evidence to support her assertions.  
Available medical reports, both VA and non-VA do not 
associate the fatal heart disease with the service-connected 
PTSD.

Furthermore, as a lay person without medical training, the 
appellant is not competent to offer an opinion on a medical 
matter, such as the relationship between a current disability 
and service or a service-connected disability.  See Jones v. 
Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A review of the entire claims file fails to show any 
evidence of a relationship between the veteran's heart 
disease and his PTSD.  

Thus, in the absence of evidence establishing a nexus between 
the veteran's PTSD and his heart disease, service connection 
for purposes of accrued benefits, is not warranted.  

DIC

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  (1) The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to received (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either:  (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding his death.  38 
U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of l0 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the veteran was continuously rated totally 
disabled due to his service-connected disabilities for a 
period of 10 years or more at the time of his death.  Thus, 
by operation of law, entitlement to dependency and indemnity 
death benefits under the provisions of 38 U.S.C.A. § 1318(b) 
cannot be established.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appellant's claim must be denied.  

Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807.  

In this case, the veteran did not have a permanent total 
service-connected disability at the date of his death, nor 
did he die as a result of a service-connected disability.  
Thus, the criteria for basic eligibility for Chapter 35 
benefits are not met.  Consequently, the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law.  Where, as here, the law and not 
the evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  Sabonis at 430 (1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for heart disease for purposes of accrued 
benefits is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, is denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



